Citation Nr: 0031179	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for left ankle 
fracture with traumatic arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran requested that he be afforded a Travel Board 
hearing in support of his appeal.  He was scheduled for the 
hearing in July 2000 and notified of his hearing date in June 
2000.  The veteran failed to report for his hearing.  The 
veteran has not provided evidence of good cause for missing 
the hearing and has not requested that the hearing be 
rescheduled.  Accordingly, the Board will consider the 
veteran's request for a hearing as withdrawn and will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's left ankle disability is manifested by 
surgical implantation of a fixed screw, limitation of motion, 
and pain on motion with swelling after weight bearing 
activities.


CONCLUSION OF LAW

The criteria for an increased rating for left ankle fracture 
with traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was discharged from service in August 1992 
because of a physical disability involving the left ankle.  
The veteran's Physical Evaluation Board diagnosis was 
traumatic arthritis, osteochondritis dissecans of the left 
ankle manifested by pain.

The veteran submitted his original claim for compensation in 
August 1992.  He was granted service connection in October 
1992 and assigned a noncompensable rating.  His disability 
rating was increased to 10 percent in February 1997.  
Finally, the veteran's disability rating was increased to 20 
percent in October 1999 based on a difference of opinion 
rating.  

The veteran was granted a temporary total disability rating 
in May 1998, based on  surgery performed in April 1998 to 
repair a severe cartilage defect.  The veteran's temporary 
total rating was extended to July 31, 1998, in August 1998.  
The veteran then submitted his current claim for an increased 
rating in November 1998.

The veteran was afforded an orthopedic examination in March 
1999.  The veteran complained of pain and swelling of his 
left ankle.  He wore a brace or high-top boot for support.  
The examiner noted a history of surgery in 1998 and that the 
veteran continued to complain of pain.  Physical examination 
noted that the veteran walked with a left-sided limp.  His 
posture was good and equilibrium was satisfactory.  Tiptoeing 
was possible but the veteran complained of pain in front of 
the left ankle.  Squatting was possible without pain.  Left 
ankle alignment was noted as normal.  There was minimal soft 
tissue swelling.  The veteran complained of pain on both 
sides of the ankle.  Power of movement was moderate.  Range 
of motion reported extension to 10 degrees with pain and 
flexion to 25 degrees with pain.  Inversion was to 10 degrees 
and eversion to 5 degrees.  The foot was normal and the ankle 
pulse palpable.  The examiner reported that x-ray studies 
showed status post surgery medial malleolus with a metallic 
screw, no evidence of arthritis.  The diagnosis was 
essentially the same as the reported x-ray findings.

In April 1999 the veteran submitted a statement wherein he 
stated that his doctor recommended a change in his career 
status.  The veteran also submitted a letter from Dr. 
Shanahan.  Dr. Shanahan reported that he had been treating 
the veteran since early 1998.  He noted that the 1998 surgery 
required aggressive surgical intervention that involved 
debridement of damaged cartilage and the placement of 
internal screw fixation.  The veteran tolerated this very 
well and recovered without any complications.  Dr. Shanahan 
reported that follow-up showed a significant improvement in 
symptoms; however, a completely pain-free status was not 
achieved.

Dr. Shanahan added that the veteran sustained a severe 
inversion sprain injury to the left ankle in early 1999 that 
caused damage to multiple ligaments to the outer ankle.  This 
required several weeks of immobilization and the subsequent 
use of an ankle brace on a daily basis.  He said that the 
veteran had a chronically painful ankle that would severely 
swell over the course of a regular day and this would 
frequently cause extreme discomfort while working on his feet 
for a full day.  He recommended that the veteran pursue a 
career that provided for less weight-bearing activities and 
more of an opportunity for sitting down at work.

The veteran submitted his substantive appeal in June 1999.  
He noted that he had been trained as a mechanic in the Army 
and could no longer work in that capacity because of his left 
ankle problems.

The veteran testified at a hearing at the RO in October 1999.  
The veteran testified that he used to work as a diesel truck 
mechanic but now was a semi-truck driver.  He said that he 
had had to change jobs due to pain in his left ankle from 
climbing around the trucks to work as a mechanic.  The 
veteran said that he had suffered an approximate 50 percent 
loss in wages because of his change in jobs.  The veteran 
further testified that he still had a lot of pain, although 
not as much as before.  He experienced the pain when he 
walked a lot or when it was cold and damp out.  He wore an 
ankle brace and liked to wear lace up boots that came above 
his ankle for additional support.  

In October 1999, the veteran's disability was increased to 20 
percent based on a difference of opinion rating under 
38 C.F.R. § 3.105(b) (2000).  The rating was made effective 
as of August 1, 1998.  The rating specifically noted that 
there was no clear and unmistakable error involved and 
assigned the rating under 38 C.F.R. § 3.400(o)(2) (2000), 
based on limitation of function.

II.  Analysis

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's left ankle fracture with traumatic arthritis is 
evaluated under the provisions of Diagnostic Code (DC) 5271 
for disabilities involving limitation of motion of the ankle.  
38 C.F.R. § 4.71a (2000).  The veteran is currently rated at 
20 percent.  Diagnostic Code 5271 provides that a 20 percent 
evaluation is warranted for marked limitation of motion.  A 
normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  The 20 percent rating is the maximum schedular 
rating available under DC 5271.  An evaluation greater than 
20 percent requires ankylosis of the ankle.  38 C.F.R. § 
4.71a, DC 5270.

In reviewing the evidence of record, there is no indication 
of ankylosis.  The veteran had a range of motion recorded at 
his March 1999 VA examination with no findings of ankylosis.  
The veteran's private physician, Dr. Shanahan, has made no 
reference to ankylosis affecting the left ankle.  Nor has the 
veteran alleged ankylosis of the ankle.  Accordingly, there 
is basis to justify an increased rating under DC 5270.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In this case, the veteran's 20 percent rating is the maximum 
schedular rating under limitation of motion of the ankle.  
Therefore, there is no basis to consider the assignment of an 
increased rating under DeLuca or 38 C.F.R. §§ 4.40 and 4.45.  
Moreover, the Board has already previously determined that 
the veteran did not satisfy the rating criteria for an 
increased rating based on ankylosis.  Accordingly, there is 
no basis to grant a rating in excess of the 20 percent 
currently assigned.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's left ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to an increased evaluation for left ankle 
fracture with traumatic arthritis is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 1 -


- 1 -


